Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-9
                                     24-3 Filed
                                           Filed08/01/19
                                                 02/26/18 Page
                                                           Page11ofof22PageID
                                                                        PageID#:#:2605
                                                                                   459




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
                                               )
  SHETEL INDUSTRIES LLC,                       )          Case No.: 2:17-cv-02505-LDW-ARL
                                               )
                                               )
  Plaintiff,                                   )
                                               )
  vs.                                          )
                                               )
                                               )
  ADIN DENTAL IMPLANT SYSTEMS,                 )
  INC., ADIN DENTAL SOLUTIONS USA,             )
  INC., and JEREMY DANZER,                     )
                                               )
                                               )
  Defendants.                                  )
                                               )
                                               )
  ADIN DENTAL IMPLANT SYSTEMS, INC. )
                                               )
  AND ADIN DENTAL SOLUTIONS USA,               )
  INC., and JEREMY DANZER,                     )
                                               )
  Counterclaimants and Third-Party Plaintiffs, )
                                               )
                                               )
  vs.                                          )
                                               )
  SHETEL INDUSTRIES LLC, OSSEOGROUP )
                                               )
  LLC, and MARKUS WEITZ as Director and )
  President of SHETEL INDUSTRIES LLC, and )
  Individually,                                )
                                               )
                                               )
  Counterclaim and Third-Party Defendants.     )

                      DECLARATION OF MATTHEW J. ROSS
              REGARDING THE REGISTRATION OF ADINIMPLANTS.COM

         I, Matthew J. Ross, hereby declare as follows:

         1.      I am an attorney duly authorized to practice law in the State of New York and

  admitted to practice before the United States District Court of the Eastern District of New York.

  I am a partner with the law firm Mueller Law Group, counsel for the Defendants/Third-Party

  Plaintiffs Adin Dental Implant Systems, Inc., Adin Dental Solutions USA, Inc., and Jeremy


                                                 -1-
Case 2:17-cv-02505-SJF-ARL
     2:17-cv-02505-LDW-ARL Document
                            Document50-9
                                     24-3 Filed
                                           Filed08/01/19
                                                 02/26/18 Page
                                                           Page22ofof22PageID
                                                                        PageID#:#:2606
                                                                                   460



  Danzer (“Respondents”), in the above-captioned matter. I respectfully submit this declaration in

  opposition to the motion of Shetel Industries LLC, Osseogroup LLC, and Markus Weitz to

  dismiss certain of Respondents’ Counterclaims and the entirety of Respondents’ Third-Party

  Complaint.

         2.     Attached hereto as Exhibit A is a true and correct copy of the screenshot of the

  WHOIS database entry for www.adinimplants.com. Same was last accessed on January 22, 2018.



         I declare under penalty of perjury that the foregoing is true and correct.

   Dated: Tenafly, New Jersey
          February 1, 2018
                                                     /s/Matthew J. Ross
                                                     Matthew J. Ross




                                                  -2-
